Citation Nr: 1038135	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  10-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to February 27, 1996, for 
the grant of service connection for the cause of the Veteran's 
death, based on claims that there was clear and unmistakable 
error (CUE) in RO rating decisions dated in December 1971, April 
1973, and June 1974.  


REPRESENTATION

Appellant represented by:	Ronald A. Berridge, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to June 1945.  
He died in October 1971.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  

The Board notes that in November 1996, the RO granted service 
connection for the cause of the Veteran's death, with an assigned 
effective date of November 27, 1996.  The appellant appealed the 
earlier effective date issue to the Board.  In July 2007, the 
Board denied the claim.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In April 2009, the Court 
denied the claim.  In May 2009, the Court withdrew its April 2009 
decision, and issued another decision in its stead.  In the 
Court's May 2009 decision, it affirmed the Board's July 2007 
decision.  The Court further stated it did not have jurisdiction 
over the appellant's raised claims of entitlement to an earlier 
effective date for the grant of service connection for the cause 
of the Veteran's death, based on claims that there was clear and 
unmistakable error in RO rating decisions dated inter alia in 
December 1971, April 1973, and June 1974, as these claims had not 
yet been adjudicated by VA.  The Court stated that the appellant 
should refer these claims to the RO for adjudication.  

In February 2010, the RO denied the appellant's claims for an 
earlier effective date for the grant of service connection for 
the cause of the Veteran's death, based on claims that there was 
clear and unmistakable error in RO rating decisions dated in 
December 1971, April 1973, and June 1974.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 1971.

2.  In final rating decisions dated in December 1971, April 1973, 
and June 1974, the RO denied the appellant's claims for service 
connection for the cause of the Veteran's death.  

3.  The RO's December 1971, April 1973, and June 1974 rating 
decisions were not based on CUE, as they represented a reasonable 
application of the known facts to the law then in existence; the 
factual evidence and competent medical opinion of record did not 
show that service connection was warranted for the cause of the 
Veteran's death.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 1996, 
for the grant of service connection for the cause of the 
Veteran's death, based on claims that there was clear and 
unmistakable error in RO rating decisions dated in December 1971, 
April 1973, and June 1974, have not been met.  38 U.S.C.A. 
§§ 5107, 5110(b)(2), 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 
3.105(a), 3.159, 3.400(b)(2) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The appellant argues that an effective date prior to February 27, 
1996 is warranted for the grant of service connection for the 
cause of the Veteran's death, based on claims that there was 
clear and unmistakable error in RO rating decisions dated in 
December 1971, April 1973, and June 1974.  

The relevant administrative history is as follows: in April 1971, 
the RO denied a claim for service connection for rheumatic heart 
disease.  The Veteran died in October 1971.  In November 1971, 
the appellant filed a claim for service connection for the cause 
of the Veteran's death.  See VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by Widow 
or Child.  In December 1971, the RO denied the claim.  The 
appellant was notified of that decision and of her appellate 
rights.  Confirmed rating decisions were also issued in April 
1973, and June 1974.  The appellant did not appeal any of these 
decisions, and therefore, they became final.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2009).   

On February 27, 1996, the appellant filed an application to 
reopen the claim for service connection for the cause of the 
Veteran's death.  In April 1996, the RO denied the claim on the 
basis that new and material evidence had not been submitted.  
However, the appellant submitted a notice of disagreement in May 
1996, and in November 1996, based on a private medical record, 
dated in October 1996, the RO granted her claim for service 
connection for the cause of the Veteran's death.  The RO assigned 
an effective date of February 27, 1996.  Payment was scheduled 
for the first day of the calendar month after the effective date, 
which was March 1, 1996.  

The appellant appealed the issue of entitlement to an earlier 
effective date to the Board.  In July 2007, the Board denied the 
claim, which at that time did not include any CUE claims.  The 
appellant appealed to the Court, and in May 2009, the Court 
affirmed the Board's July 2007 decision.  The Court stated that 
it did not have jurisdiction over the appellant's recently raised 
claims of entitlement to an earlier effective date based on 
allegations of CUE, and stated that the appellant should refer 
these claims to the RO for adjudication.  In February 2010, the 
RO denied the appellant's claims for an earlier effective date 
for the grant of service connection for the cause of the 
Veteran's death, based on claims of CUE in RO rating decisions 
dated in December 1971, April 1973, and June 1974.   

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, to include valvular heart disease, was manifest to a 
compensable degree within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  Service-connected 
diseases or injuries involving active processes affecting vital 
organs receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of other disease 
or injury primarily causing death.  Id.  

The effective date for disability compensation claims based on 
direct service connection is the day following separation from 
active service, or the date entitlement arose, if the claim is 
received within 1 year after separation from service; otherwise, 
the effective date is the date of the receipt of claim, or the 
date that the entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of disability compensation based 
on new and material evidence received after a final disallowance 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim under the 
provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) 
shall be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r). 

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicatory decision 
which constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993). In addition, failure to address a 
specific regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "'Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  Russell at 313-4.  




A.  December 1971 Decision

The RO first denied the appellant's claim for service connection 
for the cause of the Veteran's death in a rating decision dated 
December 21, 1971.  The evidence of record before the RO at the 
time of its December 1971 decision included the Veteran's service 
treatment reports, which showed the following: an entrance 
examination report, dated in October 1940, showed that his 
cardiovascular system was noted to have a "fine tremor. NS."  
In March 1943, he was treated for "nasopharyngitis, catarrhal, 
acute, moderately severe."  Another March 1943 report noted a 
diagnosis of "rheumatic fever, acute, abdominal, moderately 
severe, cause undetermined, with deformity of aortic valve," 
that was characterized as incurred in the line of duty.  This 
report indicates that there was no treatment.  The Veteran's 
separation examination report, dated in June 1945, noted a 
history of hospitalization for rheumatic fever in February 1942, 
showed that his cardiovascular system was clinically evaluated as 
normal, and stated that a chest X-ray was normal. 

As for the post-service medical evidence, it consisted of VA and 
non-VA reports, dated between 1948 and 1971.  The VA evidence 
showed that the Veteran was hospitalized for treatment of 
psychiatric symptoms for about one month in 1948.  His diagnoses 
noted an antisocial personality disorder, a partial absence of 
acquired teeth, and "rheumatic fever (from history only and 
unsubstantiated during the present course of hospitalization)."  
These reports noted that during service, the Veteran had been 
hospitalized for about nine days with "rheumatic pains," with a 
tentative diagnosis of rheumatic fever, "but that little if 
anything was apparently found, for he was after nine days, 
returned to active duty."  The Veteran reported a post-service 
medical history that included one treatment of shots for 
"rheumatic pains."  These reports further noted that a chest X-
ray had been normal, and that an EKG (electrocardiogram) was 
interpreted as being "probably normal."  A VA Form 10-P-10 
(application for hospital treatment or domiciliary care), dated 
in March 1950, showed that on examination, his heart was normal.  
The diagnosis was chronic alcoholism.  VA hospital reports, 
covering treatment provided between August and November of 1957, 
noted that on examination, the Veteran's heart was regular, with 
no enlargement, no murmurs, and no hardening of the arteries.  
The diagnoses noted a personality disorder with alcoholism.  VA 
hospital reports, covering treatment provided between November 
and December of 1970, noted that the Veteran underwent cardiac 
catheterization due to problems consistent with aortic stenosis.  
The diagnosis was disease of the heart, caused by rheumatic 
valvular heart disease, with a stenotic aortic valve, with 
cardiomegaly and premature ventricular contractions.  The Veteran 
underwent two VA hospitalizations in 1971, for rheumatic valvular 
disease, to include aortic valve replacement, with a finding of 
arteriosclerotic coronary artery disease.  

A statement from a private physician, A.W.C., M.D., dated in 
November 1971, indicates the appellant's report that the Veteran 
had a heart leakage prior to service, since he was a child, which 
was rheumatic heart disease, which probably came from a strep 
throat.  The physician stated, "I don't know how the army ever 
took him."  

The Veteran died in October 1971.  The certificate of death 
stated that the immediate cause of death was myocardial 
infarction posterior wall with recent extension.  

At the time of the Veteran's death, service connection was not in 
effect for any disabilities.  

The Board finds that CUE is not shown.  As an initial matter, the 
Veteran's entrance examination report showed that he was noted to 
have a heart "tremor," but that it was "NS" (presumably "not 
symptomatic").  There were no other findings to show a heart 
disorder, and it appeared that the Veteran was entitled to a 
presumption of soundness at service entrance.  38 U.S.C.A. §§ 
1111, 1137.  At the time of the RO's December 1971 decision, the 
Veteran's service treatment reports showed that in March 1943, he 
was hospitalized for about a month for what was characterized as 
moderately severe, acute, catarrhal nasopharyngitis, with a 
notation of  acute, moderately severe, rheumatic fever, with 
deformity of aortic valve.  There was no evidence to show that 
any subsequent treatment was required for any of these conditions 
during the Veteran's remaining service, a period of about two 
years and two months.  The Veteran's June 1945 separation 
examination report showed that his cardiovascular system was 
clinically evaluated as normal, and stated that a chest X-ray was 
normal.  

The post-service medical evidence showed that in 1948, he was 
treated for psychiatric symptoms, and that examiners essentially 
noted that although the Veteran was reported to have a history 
of, rheumatic fever, that this diagnosis was "tentative," that 
it was by history only, and that it was "unsubstantiated during 
the present course of hospitalization."  VA medical findings, 
dated in 1948, 1950, and 1957, all essentially showed that his 
heart was normal.  The earliest post-service medical evidence to 
show a heart disorder was found in VA hospital reports covering 
treatment provided between November and December of 1970.  This 
evidence showed that the Veteran underwent cardiac 
catheterization due to problems consistent with aortic stenosis.  
The diagnosis was disease of the heart, caused by rheumatic 
valvular heart disease, with a stenotic aortic valve, with 
cardiomegaly and premature ventricular contractions.  Although 
there was a November 1971 statement from a private physician of 
record, this merely noted an unsubstantiated, "by history" 
report from the appellant to the effect that the Veteran had "a 
heart leakage" prior to service, since he was a child, which was 
rheumatic heart disease.  However, as previously noted, it 
appeared that the Veteran was entitled to a presumption of 
soundness at service entrance.  In addition, there was no 
competent evidence suggesting that a preexisting heart disorder 
had been aggravated by service.  

In summary, at the time of the RO's decision, there was an 
inservice finding of a deformity of the aortic valve in March 
1943, which was not subsequently treated, and which was not found 
upon separation from service.  The earliest post-service medical 
evidence to show a heart disorder was dated about 25 years after 
separation from service.  The Veteran was shown to have a history 
of alcoholism dating back to at least 1948, and there was no 
competent opinion of record to show that the Veteran's cause of 
death was related to his service.  Based on the foregoing, given 
the findings of record at the time of the December 1971 RO 
decision, the Board finds that there is no evidence of an 
"undebatable" error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Rather, 
a review of the evidence , and the applicable statutory and 
regulatory provisions, clearly demonstrates that there was no 
failure by that RO to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  The appellant's 
claim that the December 1971 rating decision was clearly and 
unmistakably erroneous must therefore be denied.  38 C.F.R. 
§ 3.105(a).  

B.  April 1973 Decision

After the RO's December 1971 decision denying service connection 
for the cause of the Veteran's death, the appellant's claim was 
denied again in March 1972.  The appellant has not argued that 
the RO's March 1972 decision was CUE, and the Board notes that at 
the time of that decision, no new medical evidence had been added 
to the claims file (i.e., subsequent to the RO's December 1971 
decision).  

In April 1973, the RO again denied the claim.  

The evidence discussed in Part I.A. is incorporated herein.  

The only new evidence added to the claims file since the RO's 
December 1971 decision consisted of three letters sent from the 
Veteran to the appellant during service, dated in July 1944 (two 
letters) and November of 1944.  In one July 1944 letter, which is 
somewhat difficult to read, the Veteran stated, "I'm always in 
the best of health, so you needn't worry on that part.  The only 
way I ever get laid up is in accident and the like."  The 
Veteran further stated that he had been in the hospital the 
previous winter.  In the other July 1944 letter, the Veteran made 
a reference to having been in the hospital at some point, with no 
further information provided.  The November 1944 letter is 
somewhat difficult to read, but appears to have showed that the 
Veteran reported having rheumatism, "which bothers me once in 
awhile," and that "years back I took shots for it."  

The Board finds that there is no evidence of an "undebatable" 
error in the RO's April 1973 decision, which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made.  Rather, a review of the evidence , and the applicable 
statutory and regulatory provisions, clearly demonstrates that 
there was no failure by that RO to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  The 
addition of the Veteran's inservice letters to the claims file 
showed that he indicated that he had been hospitalized during 
service, with no additional information provided, and that he had 
a history of rheumatism.  However, as discussed in Part I.A., his 
service treatment reports already showed that he was hospitalized 
in 1943.  In addition, the Veteran's letters were not competent 
evidence to show that the cause of his death was related to his 
service.  In fact, at the time of the RO's April 1973 decision, 
there still was no competent opinion of record to show that the 
Veteran's cause of death was related to his service.  The 
appellant's claim that the April 1973 RO rating decision was 
clearly and unmistakably erroneous must therefore be denied.  38 
C.F.R. § 3.105(a).    

C.  June 1974 Decision

After to the RO's April 1973 decision denying service connection 
for the cause of the Veteran's death, the appellant filed to 
reopen her claim, and it was denied again in June 1974.  

The evidence discussed in Part I.A. and Part I.B. is incorporated 
herein.  

The only new evidence added to the claims file since the RO's 
April 1973 decision consisted of the appellant's application to 
reopen her claim, dated in May 1974, and two statements from Dr. 
A.W.C., received in May 1974 and June 1974.

In the appellant's claim, she essentially asserted that the 
Veteran was improperly diagnosed with nasopharyngitis during 
service, that he had rheumatic fever at that time, that Dr. 
A.W.C.'s May 1974 statement established that the Veteran was 
treated for rheumatic fever between 1946 and 1948, and that the 
Veteran was treated for rheumatic fever several times starting in 
1956.    

The letter from Dr. A.W.C., received in May 1974, showed that 
this physician stated, "This is to certify that I treated [the 
Veteran] for rheumatic fever during years 1946 and 1948."

In June 1974, the RO attempted to obtain the Veteran's treatment 
records from Dr. A.W.C. 

In a response from Dr. A.W.C., received later that same month, he 
stated, "I have to [presumably "no"] records and do not 
remember this veteran.  Please don't bother me again about this 
man."

The Board finds that there is no evidence of an "undebatable" 
error in the RO's June 1974 decision, which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made.  Rather, a review of the evidence , and the applicable 
statutory and regulatory provisions, clearly demonstrates that 
there was no failure by that RO to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  In 
his first (May 1974) letter, Dr. A.W.C. stated that he had 
treated the Veteran for "rheumatic fever" in 1946 and 1948.  
However, rheumatic fever is not identical to valvular heart 
disease, no such records of treatment were ever obtained, and 
there was no medical evidence of record to show that valvular 
heart disease was manifested to a compensable degree within one 
year of separation from service, such that service connection was 
shown to have been warranted on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309.  As such, there was no "misapplication" 
of an "evidentiary-type regulation" which resulted in CUE.  
Corpuz v. Brown, 4 Vet. App. 111, 114 (1993).  Furthermore, when 
the RO attempted to obtain Dr. A.W.C.'s records in  June 1974, he 
stated that he did not have any records, and he stated that he 
did not even remember the Veteran.  He thus completely 
contradicted his May 1974 letter, and therefore the probative 
value of that letter.  Finally, at the time of the RO's June 1974 
decision, there still was no competent opinion of record to show 
that the Veteran's cause of death was related to his service.  
The appellant's claim that the June 1974 rating decision was 
clearly and unmistakably erroneous must therefore be denied.  38 
C.F.R. § 3.105(a).    

D.  Conclusion

In reaching these decisions, the Board has considered the 
appellant's representative's arguments.  Specifically, the 
representative has repeatedly argued that the RO's decisions were 
CUE because the RO failed to obtain a "medical evaluation or 
examination."  See e.g., appellant's arguments, received in 
February 2009, and June 2010 (citing 38 C.F.R. § 3.157(b)(2) 
(1973), and 38 C.F.R. § 3.159(c)(4)).    

To the extent that the appellant's representative argues that the 
RO should have obtained an "examination," inasmuch as the 
Veteran passed away in 1971, and the issue before the RO in each 
rating decision claimed to be CUE was service connection for the 
cause of the Veteran's death, an "examination" of the deceased 
Veteran would have been an impossibility.  The Board assumes that 
the representative's intent was to argue that the RO should have 
obtained an etiological opinion.  In any event, this is nothing 
more than an argument that the RO's decisions were CUE because 
the RO failed in its duty to assist.  However, a breach of the 
duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002); Roberson v. Principi, 251 F.3d 1378, (Fed. 
Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Counts v. Brown, 6 Vet. 
App. 473, 480 (1994).  The Court has stated that such a breach 
creates only an incomplete, rather than an incorrect record.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Fugo, 6 
Vet. App. at 44.  Thus, neither the RO's denials of the claim, 
nor any "failure" to obtain an etiological opinion, constituted 
CUE.  

As a final matter, the appellant's representative argues that the 
RO's decisions were CUE because a statement from a private 
physician, H.E.B., M.D., dated in 1996 (which resulted in the 
grant of service connection for the cause of the Veteran's death 
in November 1996), was based on a review of "the same record, 
which was available to the RO in 1974."  See March 2010 brief.  
However, Dr. H.E.B.'s 1996 opinion was not of record at the time 
of the RO's December 1971, April 1973, and June 1974 decisions.  
A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Porter v. Brown, 5 Vet. 
App. 233 (1993).     

The Court's May 2009 Order affirmed the Board's July 2007 
decision which denied the claim for an effective date prior to 
February 27, 1996, for service connection for the cause of the 
Veteran's death (on a basis other than CUE).  Accordingly, there 
is no basis for the assignment of an effective date for service 
connection for the cause of the Veteran's death, and the claim 
must be denied.   


II. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-4 75, 114 Stat. 2096 (2000) eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is not 
well grounded).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  
In this case, the issues on appeal are claims for an earlier 
effective date for service connection for the cause of the 
Veteran's death, solely based on claims of CUE in three RO rating 
decisions.  CUE claims must be based on the record and law that 
existed at the time of the prior adjudication in question.  38 
C.F.R. § 20.1403(b).  Therefore, a remand for application of the 
VCAA is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  


ORDER

An effective date prior to February 27, 1996, for the grant of 
service connection for the cause of the Veteran's death, based on 
claims that there was CUE in RO rating decisions dated in 
December 1971, April 1973, and June 1974, is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


